Title: From Thomas Jefferson to John Barnes, 18 June 1803
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir 
                     
            Washington June 18. 1803.
          
          Before the reciept of your letter this morning, I had taken an exact view of my affairs, and had found that the balance can not be lessened till after the next month. in August it can be lessened 8. or 900. D. in Sep. 11, or 1200, or say 2000. dollars in those two months, & 500. D. a month afterwards till it disappears. I had therefore prepared the letter which accompanies this for the president of the bank; should it be acceded to, I would wish you to call for whatever sums of money your convenience may require from time to time, only letting so much of your capital, as you can conveniently, remain, so that I may be whittling down the balance by degrees on one hand, and by degrees also be shifting parts of it into the bank. be so good as to consider this matter, & the letter and let me know your opinion on it. Accept my affectionate salutations.
          
            Th: Jefferson
          
        